DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8 and 9 are objected to because of the following informalities:
Claims 5, 8 and 9 have the wrong status identifiers.  The examiner notes that claims 5, 8 and 9 are withdrawn.  See page 6 of Applicant’s Remarks dated 11/29/2021 which acknowledge that claims 5, 8 and 9 have been withdrawn.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0024095 by Tsuji (“Tsuji”).

As for claim 1, Tsuji discloses an image forming apparatus (Fig. 1), comprising:
a main body (Fig. 1);
a pick-up device (106) disposed inside the main body, the pick-up device to pick up a printing medium;
a developing device (111, 114) disposed inside the main body to develop an image on a side of the printing medium picked up by the pick-up device;
a fixing device (103) disposed inside the main body, to fix the image developed on the side of the printing medium;
a discharging device (123) to discharge the printing medium outside the main body, from a discharge path (118 to 122 to 123) to guide the printing medium passing through the fixing device to the discharging device;
a printing medium reverse device (119, 126, 128) to guide the printing medium from a transfer direction of the printing medium passing through the fixing device, through a reverse path (118 to 129 to 128 to 126) to the developing device and the fixing device, the reverse path (118 to 129 to 128 to 116) connected (at 119) to the discharge path (118 to 122 to 123) and branched from (at 119) the discharge path, to develop and fix another image on other side of the printing medium;

a reverse path selection device (119) rotatable to:
a first path position (dotted lines in Fig. 1) to guide the printing medium to the discharge path (122), and
a second path position (solid lines in Fig 1) to guide the printing medium from the discharge path (118 to 122 to 123) to the reverse path (118 to 129 to 128 to 126); and
a post-processing path selection device (120) rotatable to
a first position (dotted lines in Fig. 1) to guide the printing medium through the discharge path (118 to 122 to 123), and
a second position (solid lines in Fig. 1) to guide the printing medium from the discharge path (122) to a post-processing path (127) branched from the discharge path to guide the printing medium to the post-processing device (200, 202).

As for claim 2, Tsuji discloses that the post-processing path selection device (120) comprises:
a first guide member (120) rotatable to
the first position (dotted lines in Fig. 1) to open the discharge path and close the post-processing path simultaneously, and
the second position (solid lines in Fig. 1) to close the discharge path and open the post-processing path simultaneously; and


As for claim 3, Tsuji discloses that the printing medium reverse device (119, 126, 128) comprises: the reverse path selection device (119).

As for claim 4, Tsuji discloses that the reverse path (128, 126) is disposed more upstream on the discharge path (122) than the post-processing path (127) with respect to the transfer direction (see Fig. 1).

As for claim 6, Tsuji discloses that the reverse path selection device (119) comprises:
a second guide member (119) rotatable to:
the first position (dotted lines in Fig. 1) to open the discharge path and close the reverse path simultaneously, and
the second position (solid lines in Fig. 1) to close the discharge path and open the reverse path simultaneously; and
a second drive member (154) to rotate the second guide member (Fig. 7 and paragraph [0057]) towards the first position to open the discharge path and the second position to open the reverse path.



As for claim 13, Tsuji discloses that a reentry path (126) connected to the printing medium reverse device (119, 126, 128), to guide the printing medium in the paper reverse device to the developing device, is formed in the main body (see Fig. 1).

As for claim 14, Tsuji discloses an image forming apparatus (Fig 1), comprising:
a main body (Fig. 1);
a pick-up device (106) disposed inside the main body, the pick-up device to pick up a printing medium;
a developing device (111, 114) disposed inside the main body to develop an image on a side of a printing medium picked up by the pick-up device;
a fixing device (103) disposed inside the main body, to fix the image developed on the side of the printing medium;
a discharging device (123) to discharge the printing medium outside the main body, from a discharge path (118 to 122 to 123) to guide the printing medium passing through the fixing device to the discharging device;
a printing medium reverse device (119, 126, 128) to guide the printing medium from a transfer direction of the printing medium passing through the fixing device, through a reverse path (118 to 129 to 128 to 126) to the developing device and the fixing device, the reverse path (118 to 129 to 128 to 116) connected (at 119) to the 
a post-processing device (200, 202) to post-process the printing medium having the image fixed on the side of the printing medium; and
a reverse path selection device (119) rotatable to:
a first path position (dotted lines in Fig. 1) to guide the printing medium to the discharge path (118 to 122 to 123), and
a second path position (solid lines in Fig. 1) to guide the printing medium from the discharge path (118 to 122 to 123) to the reverse path (118 to 129 to 128 to 126) .

As for claim 15, Tsuji discloses:
a post-processing path selection device (120) rotatable to:
a first position (dotted lines in Fig. 1) to guide the printing medium through the discharge path (118 to 122 to 123), and
a second position (solid lines in Fig. 1) to guide the printing medium from the discharge path (118 to 122 to 123) to a post-processing path (127) branched from the discharge path, to guide the printing medium to the post-processing device (200, 202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0024095 by Tsuji (“Tsuji”) in view of U.S. Patent Application Publication 2011/0064427 by Yoshida (“Yoshida”).

As for claim 7, Tsuji discloses the image forming apparatus as claimed in claim 1 (see the rejection of claim 1 above).
Tsuji does not disclose that a portion of the discharge path is formed by one side of the paper reverse device.
However, Yoshida discloses a portion (part of 130 between 151 and 162; see Fig. 4) of a discharge path (130) that is formed by one side of a paper reverse device (180).  Yoshida discloses that the paper reverse device (180) is openable (paragraphs [0075] and [0076] and Fig. 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the discharge path of Tsuji to partly be formed by the paper reverse device as disclosed by Yoshida, and to modify the paper reverse device of Tsuji to openable as disclosed by Yoshida in order to allow a jammed sheet to be removed (Yoshida: paragraphs [0075] and [0076]).

As for claim 11, Tsuji discloses the image forming apparatus as claimed in claim 1 (see the rejection of claim 1 above).

However, Yoshida discloses a paper reverse device (180) that is hinge-connected (see Fig. 4) to a main body.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the paper reverse device of Tsuji to be hinged connected as disclosed by Yoshida in order to allow a jammed sheet to be removed (Yoshida: paragraphs [0075] and [0076]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0024095 by Tsuji (“Tsuji”) in view of U.S. Patent 6,564,019 issued to Ahn et al. (“Ahn”).

As for claim 12, Tsuji discloses the image forming apparatus as claimed in claim 1 (see the rejection of claim 1 above).
Tsuji does not disclose that the paper reverse device is detachably connected to the main body.
However, Ahn discloses a paper reverse device (200) that is detachably connected to a main body (col. 2, line 66 - col. 3, line 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the paper reverse device of Tsuji to be detachably connected as disclosed by Ahn in order to allow the paper reverse .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
On pages 6-7 of the Remarks, Applicant argues that the term “device” recites sufficient structure to perform the claimed functions.  Examiner agrees that the terms before “device” (e.g. fixing), along with the term “device”, recite sufficient structure to perform the claimed functions.
On pages 11-14, Applicant argues that Tsuji does not disclose the claimed invention.  Applicant argues that paths 126 and 128 of Tsuji are not a reverse path to the developing device and the fixing unit.  The examiner respectfully disagrees. Tsuji demonstrates that a sheet that is conveyed along paths 126 and 128 will also be conveyed back to the developing unit and the fixing unit to develop and fix an image on the other side of the sheet (see Figs. 6A-6C of Tsuji).  In the first sentence of the paragraph quoted by Applicant (paragraph [0053]), Tsuji states that the conveyance is performed “[i]n two-sided printing” and that “the first switching member119 guides the sheet S to the first reversing path 128” which agrees with Examiner’s position.  Furthermore, Tsuji explains that first switching member 119 can switch between the claimed first and second path positions in paragraph [0030] and Figure 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853